UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): August 31, 2010 International Aerospace Enterprises, Inc. (Exact Name of Registrant as Specified in Charter) Nevada 000-33039 86-0932112 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 123 West Nye Lane, Suite 129, Carson City, Nevada 89706 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (209) 487-6449 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01Changes in Registrant’s Certifying Accountant. We received a letter from Turner, Jones & Associates, PLLC attached hereto as Exhibit 16.1. Item 9.01Financial Statements and Exhibits. (a) - (c)N/A (d)Exhibits Exhibit No. Description Letter dated October 20, 2010, from Turner, Jones & Associates, PLLC to the Securities and Exchange Commission SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: October 27, 2010 INTERNATIONAL AEROSPACE ENTERPRISES, INC. By: /s/ John M. Peck Name: John M. Peck Title: Chief Executive Officer
